Title: Cash Accounts, February 1772
From: Washington, George
To: 



[February 1772]



Cash


Feby 22—
To Ditto [cash] recd of Colo. [George William] Fairfax £14.0.0 & £2.8.10
£16. 8.10


28—
To Ditto Receivd from Captn [George] Weedon Weavg
2.10. 0



Contra


10—
By Mrs Washington
5. 0. 0


13—
By William Carlin—Taylor
5. 7. 4



By Ditto for Mr Custis
1. 7. 3


18—
By Mrs Washington
0.18. 9


21—
By Cash pd the Revd Mr Boucher on acct of Mr Custis
67.14. 3


22—
By a journeyman Sadler 5 days work
0.12. 6


24—
By Postage paid Mr [William] Ramsay
1. 6. 3



By Cash paid Ditto towards the Support of his Son William at the Jersey Colle
25. 0. 0


26—
By Expences at Colchester
0.17.10



By Ditto at Dumfries
0. 3. 0



By Charity
0. 6. 0


27—
By Expences at Fredericksburg
0. 8. 9


29—
By Cash paid my Br. Charles for a pr of Cart Wheels purchas’d for Lowr Q[uarte]r on Rappk
7. 0. 0



By Ditto advancd my Mother an acct
5. 0. 0



By Exps. at Caroline Ct House
0. 4. 3


